         Case 1:20-cv-11788-LTS Document 19 Filed 12/29/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
Civil Action No.
1:20-cv-11788-LTS


                                 JARROD A. MICHAELIS
                                       Plaintiff,


                                            v.


                    COMMONWEALTH OF MASSACHUSETTS ET. AL.
                                 Defendants


                          CLOSING ORDER DISMISSING CASE
SOROKIN, D.J.
        In accordance with the Court’s Order (CM/ECF No. 18) entered on December 29, 2020,
this case is hereby dismissed and closed.


SO ORDERED.




                                                 /s/ Leo T. Sorokin
                                                 UNITED STATES DISTRICT COURT


December 29, 2020
